DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 7/26/2022. Accordingly, claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knag et al. (US 10,642,922 hereinafter Knag) in view of Chen et al. (US 2014/0233329 hereinafter Chen).
Regarding claim 1, Knag discloses a computing device as shown in figure 1, comprising: a memory array (figure 1, 126) comprising a plurality of memory cells grouped in rows and columns of memory cells (figure 3 and col. 5 lines 36-49, an array of memory cells for storing binary weights matrix), each of the memory cells comprising a memory unit adapted to store data, a current source comprising a first switching device and a current generator device, and a second switching device (col. 4 lines 40-47 and col. 6 line 34 through col. 7 line 35, logic to control an amount of current provided to specific memory cells of memory device array, wordline drivers controlled by pulse generator to generate a fixed pulse when input vector activate); a plurality of input lines (figure 3, 314), each connected to the second switching devices  (figure 3, 306) in a respective row and adapted to transmit an input signal to the second switching device in the row (col. 6 line 34 through col. 7 line 6, the matrix-vector dot product is computed in memory using the binary CIM circuit 300 by first pre-charging the bitlines 314 similar to that of a conventional SRAM memory access, and then pulsing multiple wordlines 316 using wordline drivers X.sub.0, X.sub.1, X.sub.2, X.sub.4 304 in parallel in accordance with the values of input vector X, and  the outputs of each SRAM array column Y can further be summed together or otherwise processed in the analog domain by using the switch capacitor circuit 306); a plurality of output lines, each associated with a respective column of the memory unit (figure 3-4 and col. 7 lines 17-35, the column switch capacitors 406 sum the output vector Y of positive integer values to a scalar output Y using switches 414); and a plurality of current controllers, each connected to the current generator devices in a respective column of the memory cells through a current control line and adapted to set a level of current generated by the current generator devices in the respective column of the memory cells (col. 4 lines 40-53, logic to control the amount of current provided to specific memory cells of memory device array); wherein the second switching device in each of the columns of memory cells is adapted to connect or disconnect the current source in the memory cell to the output line associated with the column depending on the input signal received from the input line (col. 6 line 55 through col. 7 line 6, bitline voltage can then be used in the switch capacitor network and outputs of each SRAM array column Y can further be summed together or otherwise processed in the analog domain by using the switch capacitor circuit), and the first switching device in each of the memory cells is adapted to permit or prevent current flow from the current generator device depending on the data stored in the memory unit in the memory cell (Col. 6 lines 55-64, after driving the pulse onto the wordlines 316, the CIM circuit 300 uses sense circuits 312 to sense the drop in bitline voltage resulting in output voltage values Y.sub.0, Y.sub.1, Y.sub.2, Y.sub.4 310 so that the memory cells storing the binary weight matrix W cause the bitline voltage of the corresponding columns to drop and bitline discharges only when both the input wordline is enabled, thus each of the memory cells is adapted to permit or prevent current flow from the current generator device depending on the data stored in the memory unit in the memory cell). Knag differs from the claimed invention in not specifically teaching that the levels of currents generated by at least two of the respective current generator devices are different from each other. However, Chen teaches a plurality of bit line current options may be generated using control circuitry similar to the VBL settings generator 802 of FIG. 8A, but instead of binary values for different voltage settings being generated, the binary values may be generated for different current settings such that each current generator similar to VBL generators 804-807 to generate current based on input current setting, which each current generator is different from each other ([0075] and [0091]) in order to reduce leakage currents associated with unselected memory cells ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knag in having that the levels of currents generated by at least two of the respective current generator devices are different from each other, as per teaching of Chen, in order to reduce leakage currents associated with unselected memory cells.
Regarding claim 6, Knag teaches that each of the memory unit is adapted to store a signal indicative of a weight value (col. 5 lines 15-27, each memory cell includes a memory element configured to store information such as a weight of a weight matrix used in a machine learning algorithm to support compute-in-memory operations on the memory cell array), each input signal is indicative of an input number, and the first and second switches and the current source are adapted to collectively supply to the output line associated with the memory cell a current having a level indicative of a product of the weight value stored in the memory unit and the input number indicated by the input signal (col. 6 line 24 through col. 7 line 15, each of the weights comprising the weight matrix W is stored in CIM circuit 300 with the first matrix row of weights W.sub.00, W.sub.01, W.sub.02, W.sub.03 in the first column of the memory array in CIM circuit 300, W.sub.10, W.sub.11, W.sub.12, W.sub.13 in the next column, resulting change in bitline voltage is the sum of contributions from individual memory cells, and is read as the output voltage values Y.sub.0, Y.sub.1, Y.sub.2, Y.sub.4, and switch capacitor network can be used to compute based on resulting change in bitline voltage .DELTA.V.sub.BL 310 represented by output voltage values Y.sub.0, Y.sub.1, Y.sub.2, Y.sub.4 corresponds to the accumulation part of the matrix-vector dot product).
Regarding claims 7-8, Knag discloses for each memory cell (figure 3, 308): the memory unit is an SRAM cell having two storage nodes adapted to store respective signals indicative binary values complementary to each other, wherein the first, second and third transistors for a serial combination have two ends, one of which is connected to the output line and wherein the gate of the first transistor is connected to one of the storage nodes, wherein the other end of the serial combination is connected to the other one of the storage nodes (figure 3 and col. 7 lines 17-35, multiple single-ended inputs X 304 are applied to the rows of a 6T SRAM bitcell 308 array containing binary weights W with the outputs Y 310 read out in parallel as BL Read voltages 310 from the column bitlines while ignoring the voltage on bitline_bar (BLB) of the bitcell 308, where the BLB is the rightmost bitline access transistor of a 6T SRAM bitcell 308).
Regarding claim 9, Knag discloses an analog-to-digital converter ("ADC") where in a plurality of output lines are connected to each other and adapted to generate a signal indicative of combined current of the plurality of output lines, wherein the ADC is adapted to receive the signal and convert the signal to a digital signal (col. 3 lines 2-9, column multiplexing can be used to share switch capacitors and analog to digital converters (ADCs) across multiple columns so the shared circuits can be wider than a single SRAM bitcell).
Regarding claim 12, Knag discloses that each memory cell further comprises a data input/output line and a data enable line adapted to enable the memory unit to receive data through the data input/output line and permit data to be retrieved from the memory unit through the data input/output line (figure 3 and col. 6 line 55 through col. 7 line 3, bitline discharges only when both the input wordline is enabled (driven by a value of "1") and the stored value in the bitcell is a value of "1").
Regarding claim 13, Knag discloses a computing device as shown in figure 1, comprising: a plurality of input lines (figure 3, 316); a plurality of output lines (figure 3, 314); a plurality of control signal generators (figure 3, 304); a plurality of current control lines (figure 3, 312), each connected to a respective one of the plurality of control signal generators; and a plurality of memory cells logically arranged in a two-dimensional array of rows, each associated with a respective one of the plurality of input lines, and columns, each associated with a respective one of the output lines and the current control lines, each of the memory cell (figure 3, 308) including: a memory unit having at least two memory states; a first switching transistor adapted to receive from the memory unit a signal indicative of the memory state and be on or off at least in part depending on the memory state; a second switching transistor adapted to receive from the input line associated with the memory cell an input and adapted to be on or off at least in part depending on the input signal; and a current regulating transistor adapted to receive via the current control line associated with the memory cell a control signal from the control signal generator associated with the memory cell and generate a current at a level at least in part depending on the control signal; the first and second switching transistors and the current regulating transistor being connected to pass to the output line a current of a level determined by a combination of the memory state, input signal and control signal (col. 4 lines 40-53, logic to control the amount of current provided to specific memory cells of memory device array; and col. 6 line 34 through col. 7 line 6, the matrix-vector dot product is computed in memory using the binary CIM circuit 300 by first pre-charging the bitlines 314 similar to that of a conventional SRAM memory access, and then pulsing multiple wordlines 316 using wordline drivers X.sub.0, X.sub.1, X.sub.2, X.sub.4 304 in parallel in accordance with the values of input vector X, and  the outputs of each SRAM array column Y can further be summed together or otherwise processed in the analog domain by using the switch capacitor circuit 306). Knag differs from the claimed invention in not specifically teaching that the levels of currents generated by at least two of the respective current regulator transistors are different from each other. However, Chen teaches a plurality of bit line current options may be generated using control circuitry similar to the VBL settings generator 802 of FIG. 8A, but instead of binary values for different voltage settings being generated, the binary values may be generated for different current settings such that each current generator similar to VBL generators 804-807 to generate current based on input current setting, which each current generator is different from each other ([0075] and [0091]) in order to reduce leakage currents associated with unselected memory cells ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knag in having that the levels of currents generated by at least two of the respective current regulator transistors are different from each other, as per teaching of Chen, in order to reduce leakage currents associated with unselected memory cells.
Regarding claim 19, Knag discloses a method of computing, comprising: storing a plurality of digits of a multi-digit number, each of the digits having a value and a place value, in a plurality of respective memory elements; turning on or off a plurality of current sources (figure 3 and col. 6 line 55 through col. 7 line 3, bitline discharges only when both the input wordline is enabled (driven by a value of "1") and the stored value in the bitcell is a value of "1"), each associated with a respective one of the memory elements, depending on the value of the digit stored in the respective memory element; applying a control signal to each of the current sources to set a level of current the current source is to supply according to the place value of the digit stored in the respective memory element; and applying an input signal through an input line to activate a plurality of switch devices, each associated with a respective one of the memory elements, to permit flow of the current supplied by the respective current source to an output line associated with the memory element (col. 4 lines 40-53, logic to control the amount of current provided to specific memory cells of memory device array; and col. 6 line 34 through col. 7 line 6, the matrix-vector dot product is computed in memory using the binary CIM circuit 300 by first pre-charging the bitlines 314 similar to that of a conventional SRAM memory access, and then pulsing multiple wordlines 316 using wordline drivers X.sub.0, X.sub.1, X.sub.2, X.sub.4 304 in parallel in accordance with the values of input vector X, and  the outputs of each SRAM array column Y can further be summed together or otherwise processed in the analog domain by using the switch capacitor circuit 306). Knag differs from the claimed invention in not specifically teaching that the levels of currents set for at least two of the respective current sources  are different from each other. However, Chen teaches a plurality of bit line current options may be generated using control circuitry similar to the VBL settings generator 802 of FIG. 8A, but instead of binary values for different voltage settings being generated, the binary values may be generated for different current settings such that each current generator similar to VBL generators 804-807 to generate current based on input current setting, which each current generator is different from each other ([0075] and [0091]) in order to reduce leakage currents associated with unselected memory cells ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knag in having that the levels of currents set for at least two of the respective current sources  are different from each other, as per teaching of Chen, in order to reduce leakage currents associated with unselected memory cells.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Knag et al. (US 10,642,922 hereinafter Knag) in view of Chen et al. (US 2014/0233329 hereinafter Chen) as applied in claims above, and further in view of Chen et al. (US 2015/0049231 hereinafter Chen231).
Regarding claims 10-11, the combination of Knag and Chen differs from the claimed invention in not specifically teaching that the ADC comprises a successive- approximation-register ADC, or the ADC comprises a time-domain ADC. However, Chen231 teaches successive- approximation-register ADC is suitable for low-power applications with moderate sampling rates and resolutions at aggressively scaled technology nodes ([0008]), and an energy efficient time-domain noise-averaging comparator can allow a SAR ADC to reach resolutions meeting a determined threshold defining a high resolution ([0051]). Therefore, it would have been obvious to one of ordinary skill in the art in having Knag that the ADC comprises a successive- approximation-register ADC, or the ADC comprises a time-domain ADC, as per teaching of Chen231, in order to overcome noise and power consumption.

Allowable Subject Matter
Claims 2-5, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-13 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2020/0035281) discloses a memory device including: a memory cell array including a memory cell, the memory cell configured to store first data based on a first write current; a write driver configured to output the first write current based on a control value; and a current controller including a replica memory cell, the current controller configured to generate the control value based on a state of second data which is stored in the replica memory cell, wherein an intensity of the first write current is adjusted based on the control value ([0006]-[0011]).
Kato (US 2005/0024940) discloses a semiconductor memory having a plurality of dummy cells with different current capacity to generate a plurality of different levels of reference voltages (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133